Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022, has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Morel et al. (US 2014/0059830; hereinafter, Morel) in view of Matsuo et al. (US 2007/0205407; hereinafter, Matsuo).
Regarding claim 1, Morel discloses a hyperbolic metamaterial assembly comprising a hyperbolic metamaterial 10 (Fig. 1), wherein the hyperbolic metamaterial 10 includes at least one first layer 12 (Fig. 1, ¶ [0013]: “AlAs or AlGaAs”) and at least one second layer 2 (Fig. 1, ¶ [0013]: “quantum well structures”), layer in an alternating manner (¶ [0013]: “hyperbolic it is implicit that hyperbolic metamaterial assembly has both a negative and positive permittivity).
However, Morel does not disclose wherein the at least one first layer comprises alternating layers of 3nm thick AlN and 20nm thick GaN, and wherein the at least one second layers is formed in potential wells at an interface between the alternating layers of AlN and GaN.  However, Matsuo discloses an analogous nitride semiconductor device (Fig. 5, ¶ [0093]), wherein a superlattice layer 202 (Fig. 5) comprises alternating layers of 5nm thick AlN (¶ [0093]: note that the prior-art disclosed 5nm thick AlGaN reads on the claimed AlN, since it comprises both Al and N) and 20 nm-thick GaN (¶ [0093]).  Furthermore, it is implicit that the claimed “potential wells” are formed at the interface between Matsuo’s alternating layers of AlGaN and GaN (¶ [0093]), because of the heterojunctions formed in the superlattice structure (¶ [0093]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to form the hyperbolic metamaterial using the superlattice structure of Matsuo, wherein the at least one first layer comprises alternating layers of 3nm thick AlN and 20nm thick GaN, and wherein the at least one second layers is formed in potential wells at an interface between the alternating layers of AlN and GaN, because such a modification would have been considered a substitution of art recognized equivalent materials (Morel: ¶ [0013]: “AlAs or AlGaAs”; Matsuo: ¶ [0093]: AlGaN, GaN).  

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829